Case: 15-13930   Date Filed: 05/23/2016   Page: 1 of 5


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13930
                        Non-Argument Calendar
                      ________________________

                       Agency No. A088-076-315



DONG XUBAO,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 23, 2016)

Before WILLIAM PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-13930     Date Filed: 05/23/2016    Page: 2 of 5


      Xu Bao Dong seeks review of a decision by the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of his motion to

reopen removal proceedings. On appeal, Dong argues that the BIA and IJ abused

their discretion by denying his motion to reopen based on the finding that he failed

to establish changed conditions for members of unsanctioned Christian churches in

China. After careful review, we deny the petition.

                                          I.

      We review the denial of a motion to reopen an immigration petition for an

abuse of discretion, determining only whether the BIA exercised its discretion in

an arbitrary or capricious manner. Jiang v. U.S. Atty. Gen., 568 F.3d 1252, 1256

(11th Cir. 2009). We review only the BIA’s decision unless the BIA has expressly

adopted the IJ’s decision, which it did not do in this case. Id.

      An alien may file only one motion to reopen removal proceedings, and it

must be filed no later than 90 days after the final administrative decision. 8 C.F.R.

§ 1003.23(b)(1). However, these limitations do not apply when: (1) an alien files a

motion to reopen that seeks asylum or the withholding of removal where the

alien’s life or freedom would be threatened or based on the Convention Against

Torture; (2) the motion is predicated on “changed country conditions”; and (3) the

changed conditions are material and could not have been discovered at the time of

the removal proceedings. 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.


                                           2
               Case: 15-13930     Date Filed: 05/23/2016    Page: 3 of 5


§ 1003.23(b)(4)(i). “An alien who attempts to show that the evidence is material

bears a heavy burden and must present evidence that demonstrates that, if the

proceedings were opened, the new evidence would likely change the result in the

case.” Jiang, 568 F.3d at 1256–57. “An alien cannot circumvent the requirement

of changed country conditions by demonstrating only a change in [his] personal

circumstances.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009)

(per curiam). Even if a motion to reopen is timely, it can be denied because of a

failure to show prima facie eligibility for the relief sought, failure to introduce

previously unavailable material evidence, or because the alien is not entitled to a

further exercise of discretion. I.N.S. v. Abudu, 485 U.S. 94, 104–05, 108 S. Ct.
904, 912 (1988).

                                           II.

      Dong, a native and citizen of China, entered the United States without

inspection in 2009. The Department of Homeland Security (DHS) charged Dong

with being removable as “an alien present in the United States without being

admitted or paroled.” Dong appeared in immigration court without counsel on

June 2, 2009, and stated that he was afraid of being persecuted upon returning to

China due to his membership in an underground Christian church. The IJ informed

him that he might be eligible for asylum or withholding of removal and granted

him 28 days to prepare his application. Dong appeared in court on June 30, 2009,


                                           3
              Case: 15-13930     Date Filed: 05/23/2016   Page: 4 of 5


but did not submit an application for relief from removal. The IJ found that Dong

was removable and that he had abandoned his right to seek asylum. After Dong

declined to take voluntary departure, the court ordered that he be removed to

China.

      On November 20, 2014, Dong filed a counseled motion to reopen based on a

change in country conditions in China. Dong conceded that the filing occurred

well after 90 days from the final administrative decision, but argued that the time

limit did not apply because he was applying for asylum or withholding of removal

based on changed country conditions in China. He alleged that the persecution of

Christians had worsened and that his recent baptism would make him a target. The

IJ denied the motion, finding that Dong did not meet his burden of establishing a

change in country conditions since 2009.

      The BIA did not abuse its discretion by affirming the IJ’s denial of Dong’s

motion to reopen based on a finding that he did not show changed country

conditions. To support his claim that persecution worsened in China between 2009

and 2014, Dong attached a letter from Jiang Jian Nan, a friend and unsanctioned

church member in China. The letter, dated October 30, 2014, stated: “Due to the

fact that at an earlier time, our church was often persecuted by the police, and on

top of that, the cult organization ‘Almighty God’s’ homicide case, police have

been persecuting us even more.” However, the letter does not establish changed


                                           4
              Case: 15-13930       Date Filed: 05/23/2016   Page: 5 of 5


country conditions; instead, the letter describes the government’s activities

regarding one specific church. Beyond that, the letter’s statements about ongoing

persecution establish a continuation of country conditions rather than a change.

      Dong also attached copies of the State Department’s Religious Freedom

Reports from 2009 and 2013 to prove changed country conditions. However, the

reports show that conditions largely remained the same. In both reports, the

amount of official interference with unsanctioned churches varied widely

depending on location. The 2013 report noted that “some house church members”

felt that they had “more freedom than in the past to conduct religious services,” as

long as they did so in private. In his motion to reopen, Dong argued that his faith

requires that he proselytize, making the requirement to remain private a particular

burden on his religious freedom. However, the reports indicate no change in

country conditions in this regard since three members of a house church received

one-year retraining-through-labor sentences for “illegal proselytizing” in 2008,

prior to Dong’s initial hearing.

      Because Dong failed to show materially changed country conditions, his

motion was untimely and he was not entitled to reopen his removal proceedings.

The BIA did not abuse its discretion.

      PETITION DENIED.




                                           5